Citation Nr: 1115464	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  09-40 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from August 1948 to November 1971.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

For reasons which will become apparent, the appeal as to the issue of entitlement to service connection for the cause of the Veteran's death is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


FINDINGS OF FACT

1.  The Veteran died on March [redacted], 2008.

2.  At the time of his death, the Veteran did not have a claim pending, nor were there due but unpaid benefits of any kind.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the appellant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the appellant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the appellant about the information and evidence that VA will seek to provide; and (3) inform the appellant about the information and evidence she is expected to provide.  

In the case at hand, the Board finds that the VCAA notice requirements have been satisfied by correspondence dated in June 2008.  In that correspondence, VA informed the appellant of the information necessary to substantiate her claim for accrued benefits.  To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in that it did not effect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the appellant had a full understanding and/or actual knowledge of the elements required to prevail on her claim.  Moreover, neither the appellant nor her representative has raised allegations of prejudice resulting from error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).

As to informing the appellant of which information and evidence she was to provide to VA, and which information and evidence VA would attempt to obtain on her behalf, VA informed her that it had a duty to obtain any records held by any Federal agency.  It also informed her that, on her behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with the current appeal, VA has obtained the Veteran's service treatment records, as well as both VA and private treatment records and examination reports.

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2000), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Finally, in reaching the following determination, the Board wishes to make it clear that it has reviewed all the evidence in the Veteran's claims file, which includes the appellant's multiple contentions, as well as both VA and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the appellant's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Accrued Benefits

As regards the appellant's claim for accrued benefits, the Board notes that, under 38 U.S.C.A. § 5121 (West 2002), a proper party is entitled to any periodic monthly benefits under laws administered by the Secretary to which the Veteran was entitled at his death under existing ratings or decisions, or those benefits based on the evidence in the file at the time of the Veteran's death which were due and unpaid preceding the Veteran's death.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2010).  In Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit held that a Veteran must have had a claim pending at the time of his death for such benefits, or else be entitled to them under an existing rating or decision in order for a surviving spouse to be entitled to accrued benefits.  Application for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 3.1000(c) (2010).

The adjudication of claims for accrued benefits must be made based upon the evidence on file at the time of the Veteran's death, including any VA medical records that must be deemed to have been constructively on file at that time.  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000(a) (2010).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992), holding that records generated by VA facilities are deemed to be constructively in the possession of VA adjudicators, and must therefore be obtained.

In the case at hand, in a rating decision of February 2008, of which the Veteran was informed that same month, the RO denied entitlement to a total disability rating based upon individual unemployability.  Based on a review of the pertinent evidence of record, there is no indication that the Veteran filed a notice of disagreement with that decision, or, in fact, intended to pursue that issue on appeal.  In fact, there currently exists no evidence that the Veteran filed an additional claim or claims prior to his death on May 15, 2008.  Significantly, based on a review of the entire evidence of record, there is no indication that, at the time of the Veteran's death, there was a claim pending for any potential benefit which might be awarded by the VA.  Nor is there any evidence that, at the time of the Veteran's death, a VA benefit or benefits were due, but unpaid.  Under the circumstances, the appellant's claim for accrued benefits must be denied.


ORDER

Entitlement to accrued benefits is denied.


REMAND

In addition to the above, the appellant (the widow of the Veteran) seeks entitlement to service connection for the cause of the Veteran's death.  In pertinent part, it is contended that the Veteran's fatal adenocarcinoma was in some way the result of exposure to Agent Orange during his period of service in the Republic of Vietnam.  In the alternative, it is contended that diabetes mellitus, for which service connection was in effect at the time of the Veteran's death, caused or contributed substantially or materially to his death from metastatic adenocarcinoma.

In that regard, the Board notes that, in March 2008, there was received a certified original copy of the Veteran's Certificate of Death, listing the immediate cause of the Veteran's death on March [redacted], 2008 as adenocarcinoma, unknown primary.  That Death Certificate was signed by a Dr. Marlow M. Sloan on March [redacted], 2008, and subsequently issued two days later.  At the bottom of the document it is indicated that it is a true certificate of name and facts as recorded in that office.  It states that it should not be accepted unless prepared on security paper with engraved border displaying the Colorado state seal and signature of the Registrar.  It further states, "NOT VALID IF PHOTOCOPIED".

Shortly thereafter, there was received a Xerox copy of a Death Certificate, which once again listed the immediate cause of the Veteran's death on March [redacted], 2008 as metastatic carcinoma of unknown primary.  Unlike the previous Death Certificate, that document was signed on April 17, 2008 by a Dr. Spencer D. Walker and is a copy and not an original certified document.

In late January 2011, there was received from the Veteran's accredited representative a copy of a Certificate of Death which was indicted to be a revised copy of the death certificate.  This copy is once again is signed by Dr. Sloan on March [redacted], 2008, and again lists the immediate cause of the Veteran's death as adenocarcinoma of "unknown primary."  However, this purported revised copy additionally listed diabetes mellitus as a contributing factor to the Veteran's death from the aforementioned adenocarcinoma.  This document is a copy and not an original certified document.  Also submitted is a copy of a statement signed by Dr. Sloan indicating that review of the Veteran's records indicated a number of diagnoses, including malignant ascites with adenocarcinoma, primary unknown and diabetes mellitus, insulin dependent.  Significantly, at the time of the Veteran's death, service connection was in effect for, among other things, diabetes mellitus, granted on the basis of presumed exposure to Agent Orange in the Republic of Vietnam.

As noted above, the most recently received copy of the Veteran's Death Certificate contains a notation of "diabetes mellitus" as a contributing factor in the Veteran's death from adenocarcinoma.  However, the style of handwriting utilized in making that entry is entirely different from the handwriting apparent in the entry of adenocarcinoma, both of which were presumably written by the same Dr. Sloan.  The appellant has not submitted an original certified copy of the purported revised death certificate which has been issued by the appropriate stated governmental agency and it is unclear whether a valid revised death certificate has been issued.  The purported copy of the revised death certificate does not appear meet the requirements to be considered a validly issued death certificate.  Under the circumstances, the Board is of the opinion that further development of the evidence is necessary prior to a final adjudication of the appellant's claim for service connection for the cause the Veteran's, death.  

Accordingly, the case is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should take the appropriate action to obtain a valid original certified copy of the Veteran's death certificate.  The appellant should be requested to sign any necessary authorization for the release of death certificate.  All attempts to procure the record should be documented in the file.  If the RO/AMC cannot obtain the document, a notation to that effect should be included in the claims file.  In addition, the appellant and her representative should be informed of any such problem.

2.  The RO/AMC should then readjudicate the appellant's claim for service connection for the cause of the Veteran's death.  Should the benefit sought on appeal remain denied, the appellant and her representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claim for benefits since the issuance of a Statement of the Case (SOC) in September 2009.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


